UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WENDELL H. GRIER,                     
               Plaintiff-Appellant,
                 v.
                                                 No. 00-1610
THE INJURED WORKERS’ INSURANCE
FUND,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             Joseph H. Young, Senior District Judge.
                          (CA-98-3903-Y)

                  Submitted: December 29, 2000

                      Decided: January 29, 2001

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chirag V. Patel, Baltimore, Maryland, for Appellant. Jonathan R.
Topazian, Richard T. Sampson, SEMMES, BOWEN & SEMMES,
P.C., Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2          GRIER v. THE INJURED WORKERS’ INSURANCE FUND
                              OPINION

PER CURIAM:

   Wendell H. Grier appeals the district court’s order entering sum-
mary judgment for the Injured Workers’ Insurance Fund (IWIF) in an
action alleging race discrimination in employment. We affirm.

   In October 1995, Grier, an African-American, applied for two posi-
tions in a newly established subrogation unit at IWIF. Grier was inter-
viewed but not selected. Grier alleged that the failure to select him for
either of the positions constituted race discrimination in violation of
Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2
(1994). In considering IWIF’s motion for summary judgment, the dis-
trict court assumed that Grier established a prima facie case of dis-
crimination as outlined in McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973). McDonnell Douglas requires that, once a plain-
tiff establishes a prima facie case, the burden shifts to the employer
to articulate a legitimate, non-discriminatory basis for the challenged
employment action. Id. at 802. If the employer provides the required
evidence of a non-discriminatory reason for the action, the plaintiff
must then show that the proffered reasons were not the true reasons
for the employment action, but were a pretext for discrimination. Id.
at 804; see also Reeves v. Sanderson Plumbing Products, Inc., 530
U.S. 133, 120 S. Ct. 2097, 2106 (2000).

   IWIF presented evidence that it did not select Grier because of con-
cerns about his prior employment history, the fact that his perfor-
mance appraisals were lower than those of the persons hired, and
comments from his supervisor that he was frequently late for work
and was a "wanderer." This evidence was sufficient to satisfy IWIF’s
burden to provide a legitimate, non-discriminatory rationale for its
action.

   Grier argues that these reasons are pretextual because he was more
qualified for the positions than any of the persons hired, that percep-
tions of his prior experience were not honestly held, and that his per-
formance appraisal and supervisor’s comments are inaccurate.
Although Grier did possess significantly greater education than the
hired applicants, the job qualifications clearly stated that experience
           GRIER v. THE INJURED WORKERS’ INSURANCE FUND               3
could be substituted for the required bachelor’s degree. The weighing
of experience as a substitute for education is a valid basis for employ-
ment decisions that this Court will not second-guess in the absence of
a discriminatory motive. See Beall v. Abbott Labs., 130 F.3d 614, 620
(4th Cir. 1997); Evans v. Technologies Applications & Serv. Co., 80
F.3d 954, 960 (4th Cir. 1996). Grier’s assertions that he was more
qualified are not relevant. See Evans, 80 F.3d at 960-61. We have
reviewed the record in light of Grier’s remaining claims and are con-
vinced that IWIF’s stated reasons were factually based and legiti-
mately considered in this employment decision.

  Because Grier did not provide the district court with evidence that
IWIF’s stated reasons were false or that its decision was based on
impermissible factors, we conclude that summary judgment was
appropriate. We therefore affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED